Title: To James Madison from Edward Carrington, 3 May 1790
From: Carrington, Edward
To: Madison, James


My dear Sir,May 3. 1790
I am sorry to be troublesome to you, but upon further examination of the Census Act, it appears to me that the penalties under which alone the people are compellable to render their returns truly, are without any practicable means of recovery: this will render them intirely nugatory unless a remedy is applied before the commencement of the business: as this Act Stands, together with that of last session for the Judiciary establishment, all these penalties will be exclusively within the Cognizance of the district Courts to which it will be impossible for the assistants from the distant parts of the Country to resort for such small Sums, of which they are only to have half nor indeed will they in cases of false returns be able to establish their Suits without witnesses. This will soon be understood by the people, and the penalty will cease to operate on their minds—I am of opinion that it is absolutely necessary to give the State Courts concurrent jurisdiction with the district Courts in these penalties, or none will ever be prosecuted for. I think I am right in my conception of the State of this matter, but refer you to the parts of the two acts from whence it is formed: In the judiciary act Sec. 9, you will see that the district Courts are to have “exclusive original Cognizance of all Suits for penalties and forfeitures incurred under the Laws of the United States”: In the Census Act Sec. 6. the penalty for not rendering to an Assistant a true return is “twenty dollars to be sued for and recovered by such assistant, the one half for his own use, and the other half for the use of the United States.” In the small States it may be practicable to enforce these penalties, but in the large States, the matter will be considered in a different light, and they will effect nothing. I take the liberty of submitting this circumstance to your judgement—if you have the same idea of it that I have, I will thank you to take such measures for a remedy as to you shall seem best. I am with great Truth & sincerity yr Affe. Freind
Ed. Carrington
